Title: Thomas Jefferson to Abigail Adams, 15 May 1817
From: Jefferson, Thomas
To: Adams, Abigail Smith


          
            Monticello
May 15. 17.
          
          Your letters, dear Madam, are always welcome, and your requests are commands to me. I only regret that I can do so little towards obeying them. but eight and twenty years since I left France would, in the ordinary course of mortality, have swept off seven eighths of my acquaintances, and when to this lapse of time are added the knife of the Guillotine & scythe of constant and sanguinary wars, I am left without a single personal acquaintance there of the literary family; for Dupont, the only one of that day still living, is in the US. a correspondence however has since taken place with some literati not known to me personally, nor their habits of society, or situations in life. among these I have chosen M. destutt-Tracy & Say; the former great in the moral sciences, the latter particularly in that of Political economy. Mr Tracy’s connection too with M. de la Fayette will facilitate mr Lyman’s acquaintance with him. I have selected these two the rather because, in the course of our correspondence, I owe a letter to each, and am glad to avail myself of the opportunity by mr Lyman of paying the debt, adding to my letters the recommendations of him which your information authorises. should therefore any circumstance prevent mr Lyman’s visit to France direct, I will pray him to forward the letters by the first entirely safe conveyance, under cover to mr Gallatin. in the letter to M. de la Fayette I have associated my sollicitations with those of mr Adams for the courtesies to mr Lyman, which he so willingly extends to all Americans. wishing a pleasant voyage and tour to him, and to yourself and mr Adams long years of health and happiness, I tender you the homage of my constant respect and attachment.
          Th: Jefferson
        